ORDER

PER CURIAM.
Antonio Anderson (“defendant”) appeals the judgment on his conviction of murder in the first degree and armed criminal action. Defendant claims that the trial court erred in overruling his objection to a witness’s identification of him from a photo lineup, and the court erred in sustaining the state’s objection to testimony regarding the nature of withdrawal from heroin.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).